843 F.2d 1393
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
No. 87-6069.
UNITED STATES of America, Plaintiff-Appellee,v.Adam LITTLE, Defendant-Appellant.

1
United States Court of Appeals, Sixth Circuit.


2
April 11, 1988.


3
Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE E. WOODS, District Judge.*

ORDER

4
Counsel moves to withdraw in this appeal from the jury's verdict finding the defendant guilty of armed bank robbery and using a firearm during the commission of a felony.  18 U.S.C. Sec. 2113(a) and (d);  18 U.S.C. Sec. 924(c).  The defendant has filed a response to the motion.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record, the motion, and the response, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
The defendant's convictions stem from the robbery of the Marrow Bone Branch of the Pikeville National Bank and Trust Company in Pikeville, Kentucky.  The defendant received a twenty year sentence on the armed bank robbery conviction and a five year sentence on the using a firearm during the commission of a felony count.  The sentences were run consecutively.


6
The only major issue on appeal is whether the convictions were supported by sufficient evidence.  The standard of review is whether the evidence, viewed in a light most favorable to the government, is sufficient for the reasonable trier of fact to find that the evidence established guilt beyond a reasonable doubt.   Jackson v. Virginia, 443 U.S. 307, 319 (1979);  United States v. Townsend, 796 F.2d 158, 161 (6th Cir.1986).  In the present case, two bank employees identified the defendant as one of the robbers because the defendant was a regular customer of the bank.  Other witnesses connected the defendant to the getaway car.  Therefore, there was clearly sufficient evidence to support these convictions.


7
The motion to withdraw as counsel is granted.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation